Citation Nr: 1441435	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increase rating for right knee status post ACL rupture with meniscal tear and grade IV chondromalacia, evaluated as 10 percent disabling from January 2013 based on instability; with a separate 10 percent rating from January 2013 based on painful motion.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for a right knee disability characterized as right knee status post ACL rupture with meniscal tear and grade I chondromalacia, and awarded a non-compensable rating from February 6, 2007.  A 10 percent evaluation was subsequently granted effective January 25, 2013 for painful motion; and a separate 10 percent awarded based on instability was likewise granted from that date.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  Prior to April 19, 2010, the Veteran's right knee disability was not productive of lateral instability or painful motion. 

2.  Since April 19, 2010 the Veteran's right knee disability has been productive of moderate instability. 

3.  Since January 25, 2013 the Veteran's right knee disability has manifested painful motion. 

4.  At no time during the appeal period has the Veteran's right knee disability been productive of ankylosis, impairment of the tibia or fibula, genu recurvatum, or dislocation or removal of the semilunar cartilage. 


CONCLUSIONS OF LAW

1.  Prior to April 19, 2010 the criteria for a compensable evaluation for a right knee disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2013).

2.  For the period from April 19, 2010 the criteria for an evaluation of 20 percent but no higher for a right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2013).

3.  Since January 25, 2013 the criteria for an evaluation of in excess of 10 percent right knee painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection for his right knee disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim, including assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in June 2007, April 2010 and January 2013 which involved a review of the Veteran's claims file, an in-person interview, a physical assessment, including range of motion and stability testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted how the rating schedule evaluates instability and limitation of motion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including private medical evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony concerning the different types of knee instability, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Veteran contends that his right knee disability warrants a higher rating based on instability and subluxation, which produce difficulty with weight bearing and occasional buckling of the knee, and have progressively worsened since his initial injury. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's September 1991 separation examination notes a positive Lachman/ pivot shift/slocum of the right knee.  The report also notes a right anterior cruciate ligament (ACL) rupture and that the knee is stable.

An October 2005 MRI showed a ruptured ACL with an intact posterior cruciate ligament (PCL) and unremarkable collateral ligaments.  The MRI examiner diagnosed an ACL rupture, meniscal tear with medial displacement of the meniscal fragment, bone contusion associated with the ACL injury, and grade IV chondromalacia of the lateral femoral condyle. 

At his June 2007 examination the Veteran reported right knee symptoms dating back to 1978 including constant pain, giving way, anterior rotary instability, lack of endurance and fatigability when not doing rehabilitative exercises, joint locking when heavily loaded, and dislocation with anterior rotary movements.  Upon examination he was found to have a full range of motion, unlimited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  ACL and PCL stability tests were within normal limits as was the medial and lateral meniscus test.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, guarding of movement, "locking" pain, or crepitus. 

The Veteran was examined again in April 2010, where he reported increasing weakness and instability with deep localized joint pain and no locking.  The Veteran reported that the condition had worsened over time since onset and was also productive of stiffness, reduced speed and giving way which limited standing to 3 to 8 hours and walking to 1 to 3 miles.  Upon examination the Veteran was found to have crepitus, instability, abnormal motion but a normal gait.  He was diagnosed as having an unstable joint secondary to his ACL tear and degenerative joint disease resulting in pain, episodic joint loading, weight bearing, and stance and gait directional instability. 

In January 2013 the Veteran underwent a third VA examination for his knee.  The Veteran reported instability during weight bearing and pivoting, and mild daily pain with flare-ups 3 to 4 times per week producing increased pain for a day, depending on activity level.  The examiner found the Veteran's knee capable of flexion to 120 degrees, with evidence of painful motion at 60 degrees, and full extension with no evidence of pain on motion.  The Veteran's flexion was limited to 100 degrees upon repetition while extension on repetition was uninhibited.  The examiner noted weakened movement, pain on motion, disturbance of locomotion, and interference with sitting, standing and weight bearing.  Muscle strength was slightly diminished.  Testing showed moderate anterior instability and slight posterior and lateral instability with no evidence of recurrent patellar subluxation or dislocation.  The examiner also noted a history of frequent episodes of joint pain and effusion.  The examiner observed a very slight limp with some grinding and crepitus but no warmth or effusion.  The examiner concluded that the primary effects of the Veteran's disability include problems with weight bearing and loss of balance in certain situations.

At his July 2014 Board hearing the Veteran testified that his primary difficulty was instability which caused him to occasionally lose his balance or caused his knee to  buckle in certain circumstances. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or, a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

The January 2013 examination report indicates that the Veteran suffers from slight lateral knee instability and moderate anterior instability.  This same knee instability, while not quantified, was noted in the April 2010 examination report.  The Veteran has reported recurrent problems with his knee giving way, especially during certain rotation and weight bearing.  While the rating schedule does not specifically discuss anterior instability in its criteria, the Veteran, who is a physician, has testified competently as to how the anterior instability affects his overall balance and ambulation.  As such, the Board finds that a 20 percent rating is warranted from April 16, 2010 for moderate lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A compensable rating prior to that point is unwarranted as the Veteran's knee was noted to be stable at separation and at the June 2007 examination.  A higher rating is not warranted as there has been no medical finding of recurrent subluxation and the highest degree of instability was noted to be 5-10 millimeters at the most recent examination.  Furthermore, the Veteran has reported that episodes of his knee buckling are infrequent and that his instability is confined to certain movements. 

The Veteran has also been diagnosed with mild degenerative joint disease (DJD) in his knee.  Diagnostic Code 5003 provides that arthritis (DJD) is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  38 C.F.R. § 4.71a, DC 5003.  Based on the most recent examination results the Veteran's disability is productive of pain on flexion, limited to 60 degrees upon repetition.  However, this is not productive of a compensable rating for limitation of motion, even considering pain or following repetition.  38 C.F.R. § 4.71a, DCs 5260, 5261, requiring flexion limited to 45 degrees to warrant a compensable evaluation.  Nevertheless, where as here, there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint affected by limitation of motion.

As the Veteran's disability is productive of a noncompensable (0 percent) restriction of motion of a major joint due to pain on repetition, the Veteran merits a separate 10 percent rating effective January 25, 2013, the date that painful motion was objectively observed.  38 C.F.R. §§ 4.59, 4.71a, DC 5003; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered whether a separate evaluation is warranted under other diagnostic codes pertaining to the knee.  However, the record does not indicate the presence of ankylosis; impairment of the tibia or fibula; genu recurvatum; or dislocation or removal of the semilunar cartilage.  Thus, no other rating is warranted for the Veteran's right knee disability. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's service-connected right knee disability is productive of pain, limitation of motion on repetition and instability, manifestations that are contemplated in the applicable rating criteria.  There is no evidence in the record of marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

A compensable initial rating for a right knee disability prior to April 19, 2010 is denied.

Subject to the criteria governing the payment of monetary benefits, from April 19, 2010, a 20 percent rating, but no higher, for right knee instability is granted. 

A rating in excess of 10 percent for right knee painful motion is denied.  




____________________________________________
Michael E. Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


